     Case 2:20-cv-00934-KJM-AC Document 10 Filed 05/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-0934 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    JARED,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 9. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d

19   453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A(a)(2) authorizes the appointment of

20   counsel at any stage of the case if “the interests of justice so require.” In light of the pending

21   recommendation that the petition be dismissed, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

24   counsel (ECF No. 9) is denied.

25   DATED: May 28, 2020

26

27

28
